                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION


BERNARD SCOTT,                                  ) C/A No. 4:17-3100-RBH-TER
                                                )
                                 Plaintiff,     )
                                                )
vs.                                             )
                                                )         ORDER
PATRICIA RAY, ALLISON DAYS,                     )
ANGELA SUMPTER, AND CPL.                        )
SHANNON,                                        )
                                                )
                                 Defendants.    )
____________________________________



      In his complaint and in his response to Defendants’ motion for summary

judgment, Plaintiff appears to raise an issue of changes in classification as a form of

retaliation after filing a grievance. The Defendants are given twenty days from the

date of this order to brief this issue including, but not limited to, the relevance of

Martin v. Duffy, 858 F.3d 239 (4th Cir. 2017).Thereafter, Plaintiff shall have fifteen

days to file a response.

      IT IS SO ORDERED.



                                               s/Thomas E. Rogers, III
                                               Thomas E. Rogers, III
                                               United States Magistrate Judge
October 11, 2018
Florence, South Carolina
